It having been conceded by the Attorney General that the petitioner herein should be discharged *Page 647 
from custody because of a defect in substance in the statement of the criminal charge attempted to be made out by the warrant of detention, and because of such defect no crime is sufficiently charged against the petitioner to warrant his detention, it is ordered by the Court that petitioner be discharged from the custody of the respondent Sheriff.
Petitioner discharged.
WHITFIELD, P.J., AND TERRELL AND DAVIS, J.J., concur.